Exhibit 10.4
FIRST AMENDMENT TO COMMERCIAL LEASE AGREEMENT


THIS FIRST AMENDMENT (the “First Amendment”) is made and entered into and
effective as of the 7th day of October, 2020 hereto (the “Effective Date”), by
and between Aliaron Investments, Ltd., formerly known as Kristra Investments,
Ltd., (“Landlord”) and Tutor Perini Corporation (“Tenant”). (Each individual
member may be referred to herein as a “Party” and collectively hereinafter in
this First Amendment, the "Parties").


WITNESSETH:
WHEREAS, on June 1, 2014, Kristra Investments, Ltd. and Tutor Perini Corporation
entered into that certain Commercial Lease Agreement (“Lease”), for the lease of
land and improvements commonly located on the northeast corner of Jurupa Avenue
and Cherry Avenue in Fontana, California (“Premises”); and
WHEREAS, on December 31, 2018, Kristra Investments, Ltd. changed its name to
Aliaron Investments, Ltd.; and
WHEREAS, the Parties desire to amend the Lease to clarify the current Landlord’s
name change and to correct a technical error in the Assessor’s Parcel Number for
the Premises.
NOW, THEREFORE, the Parties in consideration of the mutual promises and
agreements set forth herein, and intending to be legally bound, on behalf of
themselves and their respective successors and assigns, do hereby agree as
follows:
1.Amendments: The Lease shall be amended as follows:
a.Landlord. The Landlord is Aliaron Investments, Ltd. (“Landlord”).
b.Premises. Landlord is the owner of land and improvements commonly known and
numbered as Assessor’s Parcel Number 0236-191-25-0-000, commonly located on the
northeast corner of Jurupa Avenue and Cherry Avenue in Fontana, California
(“Premises”).
2.Full Force and Effect. Except as expressly amended hereby, all of the
representations,
warranties, terms, covenants, conditions and other provisions of the Lease shall
remain unchanged and shall continue to be, and shall remain, in full force and
effect in accordance with their respective terms. The amendments set forth
herein shall be limited precisely as provided for herein to the provisions
expressly amended herein and shall not be deemed to be an amendment to, waiver
of, consent to or modification of any other term or provision of the Lease.
3.Miscellaneous. Each party to this First Amendment shall execute all
instruments and
documents and take such further action as may be reasonably required to
effectuate the purpose of this First Amendment. This First Amendment may be
modified only by a writing executed by the Parties hereto. This First Amendment
may be executed in multiple counterparts (including electronic [PDF] or
facsimile counterparts), each of which shall be deemed an original, and all such
counterparts shall together constitute one and the same instrument. The
invalidity of any portion of this First Amendment shall not have any effect on
the balance thereof.
1

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this First Amendment to be executed
by their duly authorized officers or agents on the date first written above.


ATTEST



LANDLORD:
ALIARON INVESTMENTS, LTD.
By: Aliaron Investments, Inc.Its: General Partner/s/ Ronald N. TutorRonald N.
Tutor, PresidentAliaron Investments, Inc.
TENANT:


TUTOR PERINI CORPORATION






/s/ Gary G. Smalley
Gary G. Smalley, Executive Vice President and Chief Financial Officer





2